Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended or cancelled are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Ross Davis, (Reg. No. 64,667), on March 23, 2022. 

Listing of Claims
27.	(Cancelled) 
28.	(Cancelled) 

Examiner's Statement of Reasons for Allowance

Applicant has argued persuasively that Ueda and Koshimizu does not teach the unamended independent claim 1.  Applicant has also amended independent claim 13 over the prior art of Ueda, Koshimizu, and Yan.   Applicant’s arguments filed on March 11, 2022 are fully considered and are persuasive. The rejections of independent claims 1, 13, and subsequent dependent claims are withdrawn. Attorney for applicant has approved an Examiner’s amendment above to cancel claims 27 and 28 and allow claims 1 – 20, 22 – 24, and 26.  See also attached PTO-413 interview summary.  No other prior art could be found that teaches independent claim 1 and amended independent claim 13. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.